DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5, 7, & 9-23 are currently pending on the application, of which claims 1, 5, 7, & 9-21 are currently amended, claims 22-23 are newly added, and claims 6 and 8 have been cancelled.
In light of the amendments to the claims the previous drawing and claim objections have been withdrawn. Further in light of the amendments to the claims, the previous rejections under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 have been withdrawn in order to present a new grounds of rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, & 9-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, in order to make clear on the record examiners position and interpretation, the following explanation is provided.
Applicant's arguments filed 05/12/2021 have been fully considered but they are not fully persuasive. As to applicant’s argument regarding the Rogers reference, although Rogers does utilize an automated system, it is believed that one of ordinary skill in the art would still look towards Rogers for the purposes of cleaning the interior of trailers and utilize certain aspects of the Rogers reference that are not mutually exclusive to the automated apparatus. Thus, it is 
As to applicant’s argument towards the Gregory reference, applicant states that the reference teaches away from having an operator in the cleaning environment. However, the Gregory reference states that the absence of a person for “extremely high pressure jet stream of liquid e.g., 20,000-40,000 psi, or being exposed to toxic chemicals.” The primary reference does not mention utilizing such high pressures, nor would one of ordinary skill in the art reasonably expect such high pressures as they are “extremely high”. Similarly, the prevention of exposure to toxic chemicals is not considered to teach away from the manual cleaning of Alexander, as Alexander uses water [0022], which can hardly be thought of as toxic. However, as the point of contention is believed to result from the teachings of the pressure and flow rate of automatic cleaning apparatuses being applied to manual apparatus, and in order to further prosecution, the Gregory reference is no longer relied upon in the current rejection.
As to applicant’s argument towards the Sarne reference, applicant states that Sarne is not coupled to the frame. Examiner’s interpretation of the term coupled was understood as merely two elements being considered together, such that by placing the computing device of Sarne in the holder would allow the elements to be considered couple. However, it is apparent from applicant’s argument that the desired meaning of the term is coupled in terms of being 
Claim Interpretation
Applicant uses the term “manually” to modify the term operated, the plain definition of this term is defined as “worked or done by hand and not by machine” (see attached NPL). However for the purposes of examination, the phrase manually operated will be interpreted as being drawn specifically to the movement of the apparatus, i.e. the pushing of the apparatus being manually performed by hand, as this appears to be what applicant intended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about one half" in claim 1 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to how close to one half the term about limits the distance, is three quarters the distance about one half, is 15/16ths the distance about one half?
Applicant uses the term “generally vertically” in claim 21, however one of ordinary skill in the art is not reasonably appraised as to the metes and bounds of the term generally. For examination purposes the limitation will be interpreted as substantially linear as seen in Figs.8-9.
The remaining claims are rejected for being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 9-10, 16-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US20110030724A1) in view of Butler (US20150224547A1) and Dey (US20150102121A1).
Regarding claims 1, 9-10, and 16-17, Alexander teaches a multifunction pressure washing apparatus (abstract) comprising: a frame (Fig.1 refs 12, including 18-19) with a handle (Fig.1 refs 18-19); two rear wheels (Fig.3 ref 14) and two front wheels (Fig.3 ref 16); a conduit from a pump (Fig.5 ref 20) via a coupling portion (Fig.5 portion from ref 72 to ref 70), a second port (Figs.5 ref 85) configured to provide pressurized fluid to the conduit, and a third port (Fig.4 ref 81) that provides pressurized fluid to the hand sprayer. The wheels having rotatable couplings (see Fig.1 center portion of ref 14, and Fig.2 small portion between ref 16 and frame that extends directly to the left and right of ref 16) between the frame and the wheels. The spray nozzles have a fan spray pattern and adjacent nozzles spray on bisection planes (see Fig.7 for clarity). There is a receptacle (Fig.2 ref 40) on the frame that holds the hand sprayer wherein the receptacle has two parts (see Fig.2 ref 40 and portion to the right of ref 22 in which the sprayer is also held), thus the receptacle is equivalent to the coupling to hold the sprayer [0039]. Further, a distance from the rear wheel to the conduit is less than about one half a distance from the handle to the floor (see Fig.1 & 3). Alexander does not disclose the pump being remotely placed or a remote start device for said pump. However such features are known in the art as evidenced by Butler and Dey.
Butler discloses a mobile frame pressure cleaner able to prevent backwards tipping of the frame (abstract) and capable of cleaning an interior of a trailer. The frame has at least some portion which has a triangular shape (see Fig.1D) and also defines a relative A-shape between the front and rear wheels (see Figs.3-4). Butler further discloses that when a pump is present with the washing apparatus, it may be awkward and inconvenient for users [0004]. Thus, Butler teaches to place the pump in a position where it does not move with the frame (i.e. remotely placed) such that a hose is utilized from the pumping unit [0021]. Butler also states that pressure washing apparatuses utilize 5 GPM or more and up to 2200 psi. Butler and Alexander are analogous in the art of pressure washing apparatuses.
Dey discloses a pressure washer that utilizes a wireless system in order to start and stop operation of a pump and corresponding pressurized fluid (abstract, Fig.7) in order to easily start and stop the pump when not near the unit [0025]. The switch for the system is supplied on the handheld spray gun (see Figs.5-6) which is capable of being coupled and removed from a frame of the apparatus (see Fig.1). Dey and Alexander are analogous in the art of pressure washing apparatuses.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus of Alexander to place the pump and corresponding drive motor for the pump (see Alexander [0021]) remotely from the frame in order the reduce the awkwardness and increase user comfort (Butler [0021]). Since the pump is now disposed remotely from the apparatus, one of ordinary skill in the art would use a hose from said pump in order to accommodate for the fact that the apparatus would move without the pump and would require some play for the connection to the apparatus. One of ordinary skill in the art would have further modified the apparatus to include the wireless starting system of Dey in order to easily start and stop the pump when not near the pump itself (Dey [0025]). Further, because the cleaning of an interior of a trailer is not considered by one of ordinary skill in the art to be a residential purpose, one of ordinary skill in the art would have used a pressure washing apparatus capable of generating at least 5 GPM and 2200 psi. 

Regarding claim 23, Modified Alexander teaches the apparatus of claim 17, wherein the frame has the general shape of a triangle (see Alexander Fig.1) and a generally U-shape when viewed from a rear side (see Fig.2)

Claim 3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US20110030724A1), Butler (US20150224547A1), and Dey (US20150102121A1) as applied to claim 1 above, and further in view of Brager et al. (US4784166A) and evidentiary reference Schlueter (US20070186956A1).
Regarding claims 3 and 11-12, Modified Alexander teaches the apparatus of claim 1, but does not teach the apparatus having at least 8 nozzles configured to wash the surface. However, the use of more than 8 nozzles is known in the art as evidenced by Brager. 
Brager discloses an apparatus for the cleaning on interior trailers of trucks (abstract), wherein the apparatus utilizes a conduit (Figs.1-2 ref 84) that extends in a direction transverse to the direction of travel and has 11 nozzles (Fig.2 ref 86) supplied on the conduit that have fan spray patterns in bisecting planes (see Fig.2). The configuration of Brager allows for cleaning of the truck (Col.6 lines 27-40). Brager and Alexander are analogous in the art of pressure washing apparatuses. Further, although there is no mention by Alexander stating that the pressure washer is capable of washing an interior of a trailer, one of ordinary skill in the art that pressure washers are used for the cleaning of the interior of a trailer (see evidentiary reference Schlueter [0005]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the conduit of Modified Alexander to use the conduit/nozzle size and configuration of Brager in order to provide a well-known configuration for the cleaning of truck interiors (Brager Col.5 lines 27-40). Since Brager discloses a configuration of a pressure cleaning apparatus known for its function in cleaning the interior of trailers, it would have been in the purview of one of ordinary skill in the art to utilize such sizing and nozzle configurations when modifying Modified Alexander to perform the same function. Further, since the size of the conduit of Brager is already known to be of apt size for providing cleaning of the interior trailer, such a modification would have been perfunctory to one of ordinary skill in the art. Furthermore, it is in the purview of one of ordinary skill in the art to replace one known configuration to clean floors with another.
As to claims 11-12, Modified Alexander teaches the apparatus of claim 1, wherein Alexander discloses that any configuration of wheels/tires/castors can be used to move the apparatus [0019]. Thus, one of ordinary skill in the art could have easily used tires such that the distance from the conduit to the surface being cleaned is less than the diameter of the wheels (see Brager Fig.2, also Alexander Figs.1 & 3) as such configurations are known for the purposes of cleaning an interior of a trailer. Regarding the claim limitation of the wheel diameters being at least 8 inches, one of ordinary skill in the art knows that the wheel diameter is not critical to the operation of the apparatus, so long as the apparatus is capable of moving. Further, because the Furthermore, Butler discloses that tires of such size can be used in washing apparatuses, thus it would have been in the purview of one of ordinary skill in the art to utilize a known size of tire when one is not explicitly stated.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US20110030724A1) Butler (US20150224547A1), and Dey (US20150102121A1) as applied to claim 1 above, and further in view of Faulhaber (US20050205120A1).
Regarding claim 4, Modified Alexander teaches the apparatus of claim 1, wherein the spray pattern is in a fan pattern, but does not teach the spray pattern of adjacent nozzles to be in different planes. However, such a spray configuration is known in the art as evidenced by Faulhaber.
Faulhaber discloses a spinning spray bar (abstract) for surface cleaning machines [0011] that utilize pressure washing [0018]. Faulhaber further discloses that the nozzle configuration is adjustable and have different angles of inclination (abstract) thereby preventing the problem non-uniform cleaning via overlapping spray paths [0007, 0012] and effectively decreases costs and wear [0007]. The different angles of inclination cause the spray paths to also be in different planes. Faulhaber and Alexander are analogous in the art of pressure washing cleaning apparatuses.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzle spray configuration of Modified Alexander to include the .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US20110030724A1), Butler (US20150224547A1), and Dey (US20150102121A1) as applied to claim 1 above, and further in view of Hanna (US3701356A).
Regarding claim 5, Modified Alexander teaches the apparatus of claim 1, but does not explicitly teach adjacent nozzles having a fan spray being on substantially parallel planes. However such Alexander does disclose that the nozzles lie parallel and have a fan spray (see U.S. Patent 7,217,053, incorporated by reference in Alexander, Col.3 lines 38-40 and Fig.2) such that there is some overlap between the sprays (U.S. Patent 7,217,053 Col.3 lines 40-44). Still this does not meet the limitation of the nozzles being on parallel planes, as they appear to lie on the same plane. However, such a configuration of nozzles is known in the art, as evidenced by Hanna.
Hanna discloses a car washing apparatus (abstract) that utilizes pressurized fluid to spray a surface of vehicle for cleaning (see Fig.9 and Col.6 lines 1-5 & 14-20). The sprays are parallel and provide some amount of overlap (see abstract and Fig.13). Hanna and Alexander are related in the art of cleaning surfaces using pressurized fluids.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzle configuration of Modified Alexander to utilize parallel sprays on adjacent nozzles. Further, because Alexander discloses that the creation of an overlapping curtain of fluid is the desired spray pattern (see U.S. Patent 7,217,053 Col.3 lines 40-44) and Hanna merely discloses that parallel nozzle spray patterns on adjacent nozzles can, and do, perform the same function of cleaning via overlapping. Thus, such nozzle configurations are known in the art for their intended purpose, and it would be obvious to one of ordinary skill in the art to combine such features with a reasonable expectation of success. The only difference lies in the fact that the nozzles are oscillated in the Hanna reference, however such oscillation would occur through the back and forth motion of pushing the apparatus along the cleaning surface.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US20110030724A1), Butler (US20150224547A1), and Dey (US20150102121A1) as applied to claim 1 above, and further in view of Boekelman (US20080210775A1).
Regarding claim 7, Modified Alexander teaches the apparatus of claim 1, but does not explicitly disclose a pressure of at least 8 gallons per minute and a pressure of 1000 psi. However, such pressures and flow rates are known for pressure washing apparatuses for the purpose of manual cleaning, as evidenced by Boekelman
Boekelman discloses a pressure cleaning apparatus (title) for manual cleaning of surfaces (see Figs.4-5). Boekelman further discloses that pressures up 3000 psi and flow rates of 10 gpm are utilized. Boekelman and Alexander are analogous in the art of pressure cleaning.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the pressure washer of Modified Alexander to utilize a pressure of up to 10 gpm and 3000 psi, which includes at least 8 gpm and 1000 psi. Such a modification would provide greater cleaning power as one of ordinary skill in the art knows that increasing flow rate and pressure increase the cleaning effect and speed of cleaning.

Claims 13 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US20110030724A1), Butler (US20150224547A1), and Dey (US20150102121A1) as applied to claims 1 & 17 above, and further in view of Salvucci (US20120074665A1).
Regarding claims 13 and 22, Modified Alexander teaches the apparatus of claims 1 & 17, wherein there are at least two front wheels and two rear wheels (see Alexander Fig.3) and a frame having an A shape when viewed from a side (see Alexander Fig.1). Modified Alexander does not discloses the presence of sets of descending members coupled adjacent the wheels. However such a configuration is known for frames, as evidenced by Salvucci.
Salvucci discloses a handcart having a frame (Fig.1), wherein the frame has an A shape when viewed from a side, comprises two sets of descending members (Fig.1 refs 122a/122b, including 132a/132b & 122d/122e) coupled adjacent corresponding wheels (Fig.1 refs 130a/130b & 136a/136b), and has a cross member that extends across the descending members that are coupled adjacent the front wheels (Fig.1 ref 122f, also [0026]). The cart further utilizes a platform disposed lower than the wheels in order to lower the center of gravity and increase stability of the carry apparatus [0049]. Although Modified Alexander no longer has a pump disposed within its housing, it still carries various other elements (e.g. hose reel Fig.4 ref 36, selector assembly Fig.4 ref 26, cords and spray gun Fig.2 refs 24 & 32). Thereby, Salvucci and Alexander are related as carriages for the holding of items to make mobile.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the frame of Modified Alexander to utilize the frame shape disclosed by Salvucci, in order to provide a low platform for which items such as hose reels can be placed. The modification would provide the benefit of lowering the center of gravity of the pressure washer and increasing stability (Salvucci [0049]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US20110030724A1), Butler (US20150224547A1), Dey (US20150102121A1), and Salvucci (US20120074665A1) as applied to claim 13 above, and further in view of Brager (US4784166A).
Regarding claim 14 Modified Alexander teaches the apparatus of claim 13, wherein the frame has a cross member disposed between descending members of the second set (see Salvucci Fig.1) and a valve (Alexander Fig.4 ref 26) having a handle (Fig.4 ref 58 defined by knob) that allows a user to select between pressure washing via a conduit or hand sprayer (Fig.2 ref 32). It further appears, that in order to maintain the handle and valve at the same height, for comfortable operator usage, the valve would be coupled to the cross member (see Alexander Fig.2 in conjunction is Salvucci Fig.1). It is further noted, that positioning of a valve on a cross bar is also known in the art, as evidenced by Brager.
Brager discloses an apparatus for the cleaning on interior trailers of trucks (abstract) wherein it is known to mount valves on crossbars of such washing apparatuses as a possible location for such valves (Col.7 lines 3-5). Brager and Alexander are analogous in the art of pressurized washing apparatuses.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing apparatus of Modified Alexander to mount the valve on the crossbar as a known position for valves to be mounted, in the case that a skilled artisan does not base the positioning of the valve at the same relative location/height that it was previously disclosed in Alexander. Furthermore, one of ordinary skill in the art understands that the position of the valve does not affect the operation of the device, and thus one of ordinary skill in the art could have placed the valve in any location in order to provide user selection of a spraying implement. See MPEP 2144.04(VI)(C).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US20110030724A1), Butler (US20150224547A1), and Dey (US20150102121A1) as applied to claim 9 above, and further in view of Brager (US4784166A) and JDValves (see attached NPL).
Regarding claim 15, Modified Alexander teaches the apparatus of claim 9, but does not teach the valve having a fourth port for selecting from a pressurized fluid and the detergent or sanitizer. However the use of detergents for cleaning floor surfaces is known in the art as evidenced by Brager. 
Brager discloses (see also rejection of claim 3 for further description of the teaching of Brager) the use of detergent solution and selectively supplying the soap detergent (see Fig.4) for cleaning of interior surfaces of a trailer using a valve that has a handle (Fig.4). 
Thus, one of ordinary skill in the art would have included a detergent tank for the cleaning of the interior walls of the trailer, as such is a known method and solution used for the cleaning of interior surfaces of the trailer. Since the Alexander allows for selectively choosing between directing the fluid either the hand sprayer or the conduit, one of ordinary skill in the art .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US20110030724A1), Butler (US20150224547A1), and Dey (US20150102121A1) as applied to claim 17 above, and further in view of Raasch (US20140334910A1).
Regarding claims 18-19, Modified Alexander teaches the apparatus of claim 17. Modified Alexander does not teach the handle comprising a lift portion of ladder portion with a plurality of steps. However, such a configuration is known in the art as evidenced by Raasch. Furthermore, the frame portion and lift portion are considered to be the same and equivalent to each other as both are disposed on the same area and have the same purpose.
Raasch discloses a roller lift handle system (abstract) for portable pressure washers [0001, 0015], wherein a handle (Fig.1 ref 32) has a pivoting lifting portion (see Figs.2A-2B all of refs 52, including ref 70) that pivots about a handle. The lifting portion is capable of acting as an aid to lift a carrier (Fig.1 ref 20) and enables for movement of heavy or awkward equipment [0001, 0014].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the frame and handle of Modified Alexander to include the lifting .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US20110030724A1), Butler (US20150224547A1), and Dey (US20150102121A1) as applied to claim 17 above, and further in view of Ossian et al. (US20080023573A1).
Regarding claim 20, Modified Alexander teaches the apparatus of claim 17, but does not teach the conduit having a coupling to make the conduit partially foldable. However such a feature is known in the art as suggested by Ossian.
Ossian discloses a liquid spread machine (abstract) that utilizes pressurized fluid [0033] and similar to construction of a pressure washer (see Fig.1) while also having spray bars and a wand (abstract). The machine utilizes foldable spray arms (Figs.1, 5 refs 28 & 30 also [0024-0025, 0029]) with hub connecters (Fig.1 refs 21 & 23) connected between two ends of a conduit and thereby joining them in a center (see Fig.5). The foldable spray arms/conduit allow both adjustment of a spray pattern [0029] as well as storage [0041]. Ossian and Alexander are related in the art of apparatuses for the spraying of pressurized liquid on surfaces.
.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US20110030724A1) in view of Johnson (US20100294855A1) and Barlock (US4174021A).
Regarding claim 21, Alexander teaches a multifunction pressure washing apparatus (abstract) comprising: a frame (Fig.1 refs 12, including 18-19) with a handle (Fig.1 refs 18-19); two rear wheels (Fig.3 ref 14) and two front wheels (Fig.3 ref 16); a conduit ([0043] see Fig.7 ref 98 for clarity purposes) coupled to the frame, extends transversely to a direction of travel, and has a plurality of nozzles (Fig.3 ref 46); the wheels having rotatable couplings (see Fig.1 center portion of ref 14, and Fig.2 small portion between ref 16 and frame that extends directly to the left and right of ref 16) between the frame and the wheels.
Johnson discloses a paint sprayer that utilizes a step coupled to a frame in order to extend a user’s reach (title/abstract). Johnson further discloses that such teachings are applicable to pressure washers as they too may require ladders for an operator [0002]. Thus, Johnson and Alexander are related as teachings directed towards pressure washers.
Barlock discloses a ladder truck, essentially a cart, for the moving of objects (Fig.1). The cart utilizes a pivoting ladder structure attached to the frame of the cart (see Figs.1-3) and reading on a frame portion. Since the term handle has no structural configuration associated with it, a handle is interpreted as anything an operator can grasp. In this case, a handle is defined by ref 48 which ref 54 rotates around (see Figs.1-3). The ladder portion further comprises two generally vertically extending side arms (Fig.1 refs 28 & 30) and cross members configured as steps (Fig.1 ref 32). Barlock further discloses that ladders on wheeled implements are dangerous unless there is a means to secure the implement from rolling when using the ladder (Col.1 lines 17-25) and further discloses a method of doing such (abstract). Barlock and Alexander are related as they both pertain to mobile implements that carry items (i.e. in the case of Alexander a hose reel ref 36, valve ref 26, cord ref 24, and spray gun ref 32).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the pressure washer of Alexander to utilize a step on a frame, as disclosed by Johnson, in order to extend an operator’s reach (Johnson [0002]). One of ordinary skill in the art would further modify the step such that it uses a configuration as disclosed by Barlock in order to supply a ladder with multiple steps to a wheeled implement in a safe manner (Barlock Col.1 lines 17-25 & abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brager et al. (US4309788A), hereafter B1. B1 discloses a trailer wash apparatus utilizing detergent and chemical tanks (Fig.8).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boyd et al. (US20160296979A1), hereafter Boyd. Boyd discloses a combination pressure washer and hand sprayer (Fig.1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Green (US20170314327A1) and Finstad (US20180194292A1) both disclose carts .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall (US6267308B1) discloses a pressure washer with a frame, valve, nozzle, and wheels, the pressure washer does not have a pump present on the frame (see Fig.1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grant (US3913837A), Sprecher (US20080000501A1), Otis (US3931931A), Agee (US5456412A), Bernard (US4340176A), and Cooper (US7896266B1) all disclose manual surface cleaners using pressurized fluids with wheels, frames, nozzles, and handles.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoenisch (US6571805B2) discloses a pressure washer with a selector valve for selection between four different agents (see Figs.2-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (WO2011141354A1) discloses a manual [0059] cleaning system for cleaning trailer interiors (Fig.6 also [0005]) comprising nozzles (Figs.9/11), a frame with wheels (Fig.2); a multiple places a user can grasp it thereby defining a handle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711